Citation Nr: 0125875	
Decision Date: 11/05/01    Archive Date: 11/13/01

DOCKET NO.  01-01 159	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Entitlement to service connection for a cervical spine 
disorder, to include degenerative joint disease.

2. Entitlement to service connection for a right shoulder 
disorder, to include degenerative joint disease.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARINGS ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

M. Siegel, Counsel


INTRODUCTION

The veteran served on active duty from November 1960 to 
December 1962.

This matter comes before the Board of Veterans' Appeals 
(Board) from a rating decision rendered in September 2000 by 
the New Orleans, Louisiana, Regional Office (RO) of the 
Department of Veterans Affairs (VA).


REMAND

The veteran contends, essentially, that he has cervical spine 
and right shoulder disorders as a result of his active 
service, and specifically as a result of an inservice 
accident in which he was hit in the head by an 18-pound hose 
nozzle and knocked unconscious.  

In support of his claim, the veteran has submitted a 
statement from a private physician, to the effect that the 
veteran's disorders are "most likely than not" due to 
inservice injuries.  However, this private physician does not 
indicate the basis for this opinion, nor have clinical 
records that may have been prepared pursuant to treatment 
accorded the veteran by this private physician been made 
available.  The Board is of the opinion that such records, 
and additional information, would be helpful.  The Board is 
also of the opinion that the report of a VA orthopedic 
examination, whereby the nature of the veteran's current 
cervical spine and right shoulder disorders, and the etiology 
thereof, would be discussed, would be of significant 
probative value.

In addition, there was a significant change in the law during 
the pendency of this appeal.  On November 9, 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) (codified as amended at 38 
U.S.C.A. § 5100 et seq. (West Supp. 2001)) became law.  This 
law redefined the obligations of VA with respect to the duty 
to assist and included an enhanced duty to notify a claimant 
as to the information and evidence necessary to substantiate 
a claim for VA benefits.  This law also eliminated the 
concept of a well-grounded claim and superseded the decision 
of the United States Court of Appeals for Veterans Claims 
(Court) in Morton v. West, 12 Vet. App. 477 (1999), withdrawn 
sub nom. Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 
2000) (per curiam order), which had held that VA could not 
assist in the development of a claim that was not well 
grounded.  This change in the law is applicable to all claims 
filed on or after the date of enactment of the VCAA, or filed 
before the date of enactment and not yet final as of that 
date.  VCAA, § 7(a), 114 Stat. at 2099-2100 ; see also Karnas 
v. Derwinski, 1 Vet. App. 308 (1991).

Regulations implementing the VCAA have recently been 
promulgated by VA.  66 Fed. Reg. 45620-32 (Aug. 29, 2001) (to 
be codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a)).  These regulations specifically discuss the steps 
to be taken by VA to satisfy the development and notice 
obligations established in the VCAA, including obtaining 
records not in the custody of a Federal department or agency, 
obtaining records in the custody of a Federal department or 
agency, notification of all attempts to obtain such records, 
and when a medical examination or opinion should be provided.  
The provisions of these regulations apply to any claim for 
benefits received by the VA on or after November 9, 2000, as 
well as to any claim filed before that date but not decided 
by the VA as of that date, with the exception of that the 
amendments to 38 C.F.R. § 3.156 relating to the definition of 
new and material evidence and to 38 C.F.R. § 3.159 pertaining 
to VA assistance in the case of claims to reopen previously 
denied final claims, which apply to any claim to reopen a 
finally decided claim received on or after August 29, 2001.  
See 66 Fed. Reg. 45620 (August 29, 2001); Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  Because the RO has not 
yet considered whether any additional notification or 
development action is required under the VCAA and the 
recently revised regulations, it would be potentially 
prejudicial to the appellant if the Board were to proceed to 
issue a decision at this time.  See Bernard v. Brown, 4 Vet. 
App. 384 (1993).  Therefore, for these reasons, a remand is 
required.  

In an effort to assist the RO, the Board has reviewed the 
claims file and identified certain assistance that must be 
rendered to comply with the VCAA.  This development is 
identified above, and set forth in detail below.  However, it 
is the RO's responsibility to ensure that all appropriate 
development, to include any development not discussed herein, 
is undertaken in this case. 

This case is accordingly REMANDED for the following:

1.  The RO should obtain the names and 
addresses of all medical care providers 
who have treated the veteran for cervical 
and right shoulder disabilities since his 
separation from service in December 1962.  
After securing the necessary releases, 
the RO should obtain these records.

In addition, the RO, following receipt of 
the necessary release, should request 
that Dr. N. A. Chetta, 1104 Stumpf Blvd., 
Gretna, Louisiana 70053, furnish legible 
copies of all medical records compiled 
pursuant to treatment accorded the 
veteran.  Dr. Chetta should also be 
requested to furnish a statement setting 
forth the medical reasons for his opinion 
that the veteran's cervical spine and 
right shoulder disorders are "most likely 
than not" related to the veteran's 
service.

2.  With respect to the above, all 
attempts to obtain records that are 
ultimately not obtained should be 
documented, and, in accordance with the 
VCAA, § 5103A(b)(2) (West Supp. 2001), 
and the amended regulations, 38 C.F.R. 
§ 3.159(a)-(f) (2001), the RO should 
notify the veteran of the records it was 
unable to obtain, briefly explain the 
efforts made to obtain such records, and 
describe any further action that the RO 
will take to obtain such records.  For 
any VA or other Federal department or 
agency records, the RO should, in accord 
with the VCAA and implementing 
regulations, continue its efforts to 
obtain any records while the case is 
under development on remand until it 
becomes reasonably certain that such 
records cannot be obtained because they 
do not exist, or until it becomes 
reasonably certain that further efforts 
to obtain records from such sources would 
be futile.

3.  Following receipt of any and all such 
records, the veteran should be afforded a 
VA orthopedic examination in order to 
ascertain the existence and etiology of 
any cervical spine and right shoulder 
disorders currently manifested.  All 
indicated tests and studies should be 
accomplished and all findings reported in 
detail.  The claims folder should be made 
available to the examiner for review.  
The examiner is specifically requested to 
indicate, following review of the 
veteran's claims folder, whether it is at 
least as likely as not that any cervical 
spine and/or right shoulder disorder 
currently manifested is etiologically or 
causally related to the veteran's 
service.  If the veteran has no current 
disability of the cervical spine or right 
shoulder that could be medically linked 
or attributed to his period of military 
service or any incident therein, the 
examiner should clearly and specifically 
so indicate in the examination report.  
The complete rationale for any opinion 
offered should be provided.

4.  Thereafter, the RO must review the 
claims file and ensure that any and all 
additional notification and development 
action required by 38 U.S.C.A. §§ 5102, 
5103, and 5103A (West 1991 & Supp. 2001), 
and implemented by the regulations that 
are set forth at 66 Fed. Reg. 45620-32 
(Aug. 29, 2001) (to be codified at 
38 C.F.R. §§ 3.102, 3.159, and 3.326(a)), 
are fully complied with and satisfied.

5.  The RO should then readjudicate this 
claim.  If either of the benefits sought 
on appeal remains denied, the veteran and 
his representative should be provided a 
supplemental statement of the case.  An 
appropriate period of time should be 
allowed for response.

Thereafter, the case should be returned to the Board, if in 
order.  

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 2001) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.

The Board intimates no opinion as to the ultimate outcome of 
this case.  The veteran need take no action unless otherwise 
notified.


		
	MILO H. HAWLEY
	Acting Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2001).





